 



Exhibit 10.38
Non-Employee Director Compensation
(Summary of Non-Equity Compensation)

      Element   Amount
Retainer
  $45,000 annually. Directors have the option to take all or part of this
retainer as stock, which will be valued at the closing price on the New York
Stock Exchange on the last trading day of the fiscal quarter preceding the
quarter with respect to which payment is due.
 
   
Board Meeting Fees
  $2,000 per meeting
 
   
Committee Meeting Fees
  $1,000 per meeting
 
   
Committee Chair Retainers
  Audit: $12,000 annually
HR & Compensation: $5,000 annually
Nominating and Governance: $5,000 annually

